DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because the line, “A hay bale feeding device that is configured to be surroundably mounted a hay bale and provide access thereto…” contains a typographical/grammatical error. Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1 and 8 are objected to because of the following informalities:  The preamble, “A hay bale feeding device that is configured to be surroundably mounted a hay bale and provide access thereto for feeding by animals wherein the hay bale feeing device comprises…” contains typographical/grammatical errors.  For purposes of examination, it is interpreted that a hay bale feeding device is configured to surroundably mount a hay bale and provide access thereto for feeding animals. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. For purposes of examination on the merits, the claims are examined as best understood.  
Regarding claim 1, the term “sufficient weight” is a relative term which renders the claim indefinite. The term “sufficient weight” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purposes of examination on the merits, it is interpreted that the support member has a weight.  
Claim 7 recites the limitation, “to place a material therein in order to increase a weight of said support member”. As currently drafted, it is unclear if “a weight” (claim 7, ln 3) is the same as “said support member having a sufficient weight” to maintain its position” (claim 1, ln 6). Additionally, placing a material within the support member does not increase the weight of the support member itself, but increases the weight of the overall hay bale feeding device. For purposes of examination on the merits, it is interpreted that the support member has a weight and a material can be placed inside the support member to increase the overall weight of the hay bale feeding device. 
Claims 4 and 10 recite the limitation “wherein said plurality of apertures of said body are provided in one of the following sizes: one and one quarter inch or one and three quarter inch”. As currently drafted it is unclear what dimension of the aperture this size refers to (i.e. diameter of a circular aperture, width of a square aperture, ect.) Also, it is unclear if the apertures are this size while the netting is stretched over the hay bale or when the netting is unstretched. For purposes of examination on the merits, it is interpreted that the netting has square apertures with sides that are one and one quarter inch long or the netting has square apertures with sides that are one and three quarter inch long. 
Claims 2-7 are rejected under 35 U.S.C. 112(b) as being dependent on a rejected base claim. 
Claim 8 recites the limitation “said first portion and said second portion of said coupler being releasably secured”. As currently drafted it is unclear if the first and second portions of the coupler are releasably secured to each other or if the first and second portions of the coupler are releasably secured to the support ring member. For purposes of examination on the merits, it is interpreted the coupler has a first and second portion and releasbly secures to the support ring member. 
Claims 9-10 are rejected under 35 U.S.C. 112(b) as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 8, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Webster (US Pub No 2015/0122188 A1). 
Regarding claim 1, Webster discloses a hay bale feeding device (round bale net system 101) that is configured to be surroundably mounted a hay bale and provide access thereto for feeding by animals wherein the hay bale feeding device comprises: 
a support member (lower piping structure 111), said support member being mateably shaped to circumferentially surround a base of a hay bale (Fig 1A 1F), said support member being a contiguous piece of material (Fig 1F), said support member having sufficient weight to maintain its position circumferentially on the hay bale (lower piping structure 111 has a weight); 
a body (netting 120), said body being secured to said support member (netting 120 attached to lower piping structure; Fig 1A), said body having a lower end and an upper end (lower end near lower piping structure 111 and upper end near upper piping structure 110), said body configured to extend upward from said support member (netting 120 extends upward from lower piping structure 111; Fig 1A), said body being of suitable size so as to surroundably mount the hay bale, said body having a plurality of apertures (netting is weaved such that a plurality of square shaped holes is formed; para 0022, Fig 1A); and 
wherein said plurality of apertures (para 0024) are of a suitable size to allow an animal to access a portion of the hay bale and extract hay therefrom for feeding.  

Regarding claim 8, Webster discloses a hay bale feeding device (round bale net system 101) that is configured to be surroundably mounted a hay bale and provide access thereto for feeding by animals wherein the hay bale feeding device comprises: 
a support ring member (lower piping structure 111), said support ring member being ring shaped (Fig 1A, 1F), said support ring member having a hollow passage therethrough (lower piping structure 111 is a pipe and by definition a pipe is hollow), said support ring member having a diameter sufficient in size so as to encircle the hay bale proximate a bottom thereof (Fig 1A, 1F); 
a coupler (coupler 115), said coupler being operably secured to said support ring member (Fig 1F, para 0027-0028), said coupler having a first portion (end of 115 on the right hand side) and a second portion (end of 115 on the left hand side), said first portion and said second portion of said coupler being releasably secured (coupler 115 releasably secures to support piping structure 111), 
said coupler configured to provide access to said hollow passage so as to allow a material to be deposited therein (when the two ends of piping structure 111 are detached, a material can be inserted into the end of 111 without the coupler 115); and
a body (netting 120, said body being secured to said support ring member (netting 120 attached to lower piping structure 111), 
said body having a lower end and an upper end (lower end near lower piping structure 111 and upper end near upper piping structure 110), said body configured to extend upward from said support member (netting 120 extends upward from lower piping structure 111; Fig 1A), said body being of suitable size so as to surroundably mount the hay bale, said body having a plurality of apertures (netting is weaved such that a plurality of square shaped holes is formed; para 0022, Fig 1A); and 
wherein said plurality of apertures (para 0024) are of a suitable size to allow an animal to access a portion of the hay bale and extract hay therefrom for feeding.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-7 and 9-10, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Webster (US Pub No 2015/0122188 A1).
Regarding claim 2, Webster discloses the hay bale feeding device as recited in claim 1 and previously discussed. 
The embodiment of Webster shown in Figs 1A, B, C, F discloses the body is netting material (black twine or any other suitable material; para 0024). (Embodiment A)
The embodiment of Webster shown in Fig 3 discloses a body manufactured from nylon netting (netting 330 is a nylon knotted netting; para 0033). (Embodiment B)
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that features from embodiment A (Figs 1A, B, C, F) could be incorporated into embodiment B (Fig 3). One of ordinary skill in the art would be motivated to use nylon for the netting material because it is an inexpensive and durable netting material. See also Boston Scientific v. Cordis, 89 USPQ.2d 1704, 1712 (Fed. Cir. 2009). Combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness.
Additionally, nylon is a known netting material, therefore it would be obvious to one of ordinary skill in the art to substitute nylon in place of twine. Simple substitution of one known element (nylon) for another (twine) would achieve the predictable result of holding the hay/animal feed together. One of ordinary skill in the art would be motivated to use nylon because it is inexpensive and durable. 
Regarding claim 3, Webster discloses the hay bale feeding device as recited in claim 2 and previously discussed.  
Webster further discloses wherein said support member is ring shaped (Fig 1F).  
Regarding claim 4, Webster discloses the hay bale feeding device as recited in claim 3 and previously discussed. 
Webster further discloses wherein said plurality of apertures of said body are provided in one of the following sizes: one and one quarter inch or one and three quarter inch (holes of the netting 330 are squares with 1 ¾ inch-long-sides; para 0024, also see para 0033).
Regarding claim 5, Webster discloses the hay bale feeding device as recited in claim 4 and previously discussed. 
Webster further discloses wherein said support member further includes a hollow passage therethrough (lower piping structure 111 is a pipe and by definition a pipe is hollow).  
Regarding claim 6, Webster discloses the hay bale feeding device as recited in claim 5 and previously discussed. 
Webster further discloses wherein said support member further includes at least one coupler (coupler 115; Fig 1F), said at least one coupler configured to separate said support member so as to provide access to said hollow passage (Fig 1F, para 0027-0028).
Regarding claim 7, Webster discloses the hay bale feeding device as recited in claim 6 and previously discussed.
Webster further discloses wherein said at least one coupler (115) is operable to provide access to said hollow passage of said body so as to place a material therein in order to increase a weight of said support member (when the two ends of piping structure 111 are detached, a material can be inserted into the end of 111 without the coupler 115).  
Regarding claim 9, Webster discloses the hay bale feeding device as recited in claim 8 and previously discussed. 
The embodiment of Webster shown in Figs 1A, B, C, F discloses the body is netting material (black twine or any other suitable material; para 0024). (Embodiment A)
The embodiment of Webster shown in Fig 3 discloses a body manufactured from nylon netting (netting 330 is a nylon knotted netting; para 0033). (Embodiment B)
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that features from embodiment A (Figs 1A, B, C, F) could be incorporated into embodiment B (Fig 3). One of ordinary skill in the art would be motivated to use nylon because it is an inexpensive and durable netting material. See also Boston Scientific v. Cordis, 89 USPQ.2d 1704, 1712 (Fed. Cir. 2009). Combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness.
Additionally, nylon is a known netting material, therefore it would be obvious to one of ordinary skill in the art to substitute nylon in place of twine. Simple substitution of one known element (nylon) for another (twine) would achieve the predictable result of holding the hay/animal feed together. One of ordinary skill in the art would be motivated to use nylon because it is inexpensive and durable. 
Regarding claim 10, Webster discloses the hay bale feeding device as recited in claim 9 and previously discussed. 
Webster further discloses wherein said plurality of apertures of said body are provided in one of the following sizes: one and one quarter inch or one and three quarter inch (holes of the netting 330 are squares with 1 ¾ inch-long-sides; para 0024, also see para 0033).

Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Webster (US-20170251631-A1), Rust (US-20170142928-A1), Hotham (US-20200037575-A1), Slyter (US-20180049401-A1), Davis (US-20160050883-A1), Myers (US-20040261725-A1), Singh (US-20160106062-A1), Jubinville (US-20160044893-A1), Anderson (US-8677940-B1), Smith (US-4488565-A), Peak (US-3851624-A), Jannin (US-4907380-A), Crossing (US-D844905-S), Anspach (US-10966372-B1), O’Neil (US-6789504-B1), Crossing (US-D658337-S), Turner (US-7753000-B1), Swingley (US-6290267-B1), Phelan (GB-2518744-A), and Parkin (GB-2464761-A). 
These documents present alternative designs similar in scope that illustrate relevant features in comparison to the applicant’s submission. The cited prior art include animal feeding devices for hay bales with support members (rods, posts, tubes) and bodies (netting, mesh, and plastic or metal structures) with a plurality of apertures to allow an animal to access a portion of the hay bale. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E GRABER whose telephone number is (571)272-4640. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARIA E GRABER/Examiner, Art Unit 3644                                                                                                                                                                                                        
/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644